UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6617



MICHAEL ALLEN KOKOSKI,

                                              Plaintiff - Appellant,

          versus


CHARLES T. FELTS, Warden,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (5:06-cv-00763)


Submitted:   July 23, 2007                 Decided:   August 17, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Allen Kokoski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Allen Kokoski, a federal prisoner, appeals the

district court’s order and judgment accepting the recommendation of

the magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2007) petition.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.*     Kokoski v. Felts, No. 5:06-cv-00763

(S.D.W. Va. Apr. 12, 2007). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      Insofar as Kokoski seeks authorization to file a second or
successive 28 U.S.C. § 2255 (2000) motion, we deny relief.

                                   - 2 -